                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )                  8:18CR301
                                                  )
       vs.                                        )
                                                  )
KRISTA PARKER,                                    )                    ORDER
CHARLES NEIL PARKER,                              )
                                                  )
                       Defendants.


       This matter is before the court on the government’s Motion to Continue Trial [90] and
defendant Charles Neil Parker’s Motion to Join Plaintiff’s Motion to Continue Trial [91] and
defendant Krista Parker’s Motion to Join Plaintiff’s Motion to Continue Trial [93]. The plaintiff and
defendants are in continuing good faith discussions regarding possible resolution of the matter.
For good cause shown,

        IT IS ORDERED that the Motion to Continue Trial [90], and the Motions to Join [91] and
[93], are granted, as follows:

       1.      The jury trial, for both defendants, now set for December 9, 2019, is continued
               to February 24, 2020.

       2.      In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
               justice will be served by granting this continuance and outweigh the interests of
               the public and the defendants in a speedy trial. Any additional time arising as a
               result of the granting of this motion, that is, the time between today’s date and
               February 24, 2020, shall be deemed excludable time in any computation of time
               under the requirement of the Speedy Trial Act. Failure to grant a continuance
               would deny counsel the reasonable time necessary for effective preparation, taking
               into account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

       3.      No further continuances will be granted without a hearing before the
               undersigned magistrate judge.

       DATED: November 21, 2019.

                                                      BY THE COURT:


                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
